Case 19-08122   Doc 1-1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Exhibit A
                                 - G Page 1 of 13
Case 19-08122   Doc 1-1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Exhibit A
                                 - G Page 2 of 13
Case 19-08122   Doc 1-1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Exhibit A
                                 - G Page 3 of 13
Case 19-08122   Doc 1-1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Exhibit A
                                 - G Page 4 of 13
Case 19-08122   Doc 1-1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Exhibit A
                                 - G Page 5 of 13
Case 19-08122   Doc 1-1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Exhibit A
                                 - G Page 6 of 13
Case 19-08122   Doc 1-1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Exhibit A
                                 - G Page 7 of 13
Case 19-08122   Doc 1-1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Exhibit A
                                 - G Page 8 of 13
Case 19-08122   Doc 1-1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Exhibit A
                                 - G Page 9 of 13
Case 19-08122   Doc 1-1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Exhibit A
                                 - G Page 10 of 13
Case 19-08122   Doc 1-1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Exhibit A
                                 - G Page 11 of 13
Case 19-08122   Doc 1-1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Exhibit A
                                 - G Page 12 of 13
Case 19-08122   Doc 1-1   Filed 12/05/19 Entered 12/05/19 21:25:42   Desc Exhibit A
                                 - G Page 13 of 13
